Title: From George Washington to Major General Philip Schuyler, 3 May 1777
From: Washington, George
To: Schuyler, Philip



Dear Sir,
Head Quarters Morris Town May 3d 1777

I received your Favor of the 30th Ultimo; and am obliged to You for the Trouble You have taken, in transmitting the Resolves of Congress, and in explaining the Reason on which they are founded. These appear to me solid & judicious; & I shall take immediate Measures, so far as depends upon me, to have the Resolutions carried into Execution with Dispatch, with such Improvements as shall seem to me adviseable and consistent with the Intention of Congress.
I am sorry that Circumstances are such as to dispose You to a Resignation, but You are the best judge of the Line of Conduct, most reconcileable to your Duty both in a public & personal View; and Your own Feelings must determine You in a Matter of so delicate and Interesting a Nature. I am with Regard—Dear Sir, Your most Obedt Servt

Go: Washington

